Exhibit 10.11

AMENDMENT NO. 2 TO THE TECHNOLOGY LICENSE AND DISTRIBUTION AGREEMENT

BETWEEN SUN MICROSYSTEMS, INC. AND OPENTV, INC.

This Amendment No. 2 (the “Amendment”) to the Technology License and
Distribution Agreement dated March 20, 1998, as amended (the “Agreement”)
between Sun Microsystems, Inc. (“Sun”) and OpenTV, Inc. (“Licensee”), is made
and entered into by and between Sun and Licensee, and is effective as of the
date signed by Sun below (“Effective Date”).

The parties agree as follows:

1.     (a) Under the Agreement, Licensee is obligated to pay Sun [*].

(b) Licensee hereby agrees to pay Sun [*] and the parties will concurrently
enter a Master Support Agreement under which Licenses must pay Sun [*]. This
will in no way amend or affect any compatibility requirements or obligations
under the Agreement.

2. [*]

3. Section 3.1, Section VII of Exhibit C-2, and Section 5 of the First Amendment
to the Technology License and Distribution Agreement dated as of June 30, 1999
by and between the parties (“Amendment No. 1”) are hereby deleted. Further,
Section 2.8(a) of the Agreement is modified to read in its entirety as follows:

“Java Test Suites are made available as part of Licensee’s purchase of the
appropriate TCK support plan from Sun.

4. Licensee Derivative Works may be distributed in source code form to [*],
provided that [*] (i) has entered into and has in effect a Sun Community Source
License with Sun for the same Technology, or (ii) is a Sun licensee of the same
Technology and expressly authorized in writing by Sun to share such source code
with Licensee. Licensee may not offer or impose any terms on any such code that
alter the rights, requirements or responsibilities of [*]. All Derivative Works
that Licensee shares hereunder must include a file documenting the additions and
changes Licensee made and the date of such additions and changes. Licensee must
also include in the file header the notice set forth in Exhibit E. If it is not
possible to put the notice in a particular source code file due to its
structure, then Licensee must include the notice in a location (such as a
relevant directory file), where a recipient would be most likely to look for
such a notice. Provided that [*] is fulfilling conditions (i) or (ii) above,
Licensee may receive Derivative Works of the same Technology from [*], and may
use, reproduce, modify, and incorporate such Derivative Works into Products, to
the same scope and extent and subject to the same conditions and restrictions as
with Technology.



--------------------------------------------------------------------------------

5. The second and third full sentences of Section 4 of Amendment No. 1 are
hereby deleted and replaced with the following:

[*]

6. The first and second full sentences of Section 10.1 of the Agreement are
hereby amended to extend the initial Term of the Agreement from five (5) years
from the Effective Date of the Agreement (i.e. the period ending March 19, 2003)
to the period ending March 19, 2006. Further, the parties hereby amend the
second full sentence of Section 10.1 to provide that Licensee shall have only
four (4) annual options to extend the term as provided therein. The parties
agree that nothing in this Amendment alters Licensee’s obligation to pay [*]
(Exhibit C-2, Section IV.C) for the life of the Agreement (including any
extensions).

7. The parties hereby replace the words “operating system” with “operating
system or browser” in Section 1.11 of Amendment No. 1.

Except as otherwise specifically provided in this Amendment, defined terms shall
have the same meaning as defined in the Agreement. Except as otherwise
specifically provided in this Amendment, all other terms and conditions of the
Agreement shall remain in full force and effect. The parties have caused this
Amendment to be executed by their authorized representatives.

 

Sun Microsystems, Inc.     OpenTV, Inc. By:   /s/ Neal Civjan     By:   /s/
Debbie Coutant Name:   Neal Civjan     Name:   Debbie Coutant   (printed or
typed)       (printed or typed) Title:   Director, Worldwide Sales, Software and
Technology Global Sales Operations     Title:   Senior Vice President & General
Manager Date:   December 20, 2000     Date:   December 15, 2000



--------------------------------------------------------------------------------

EXHIBIT E

FILE NOTICES

“The contents of this file, or the files included with this file, are subject to
the current version of Sun Community Source License for [fill in name of
applicable Technology] (the “License”); You may not use this file except in
compliance with the License. You may obtain a copy of the License at
http://sun.com/software/communitysource. See the License for the rights,
obligations and limitations governing use of the contents of the file.

The Original and Upgraded Code is [fill in name and version of applicable
Technology]. The developer of the Original and Upgraded Code is Sun
Microsystems, Inc. Sun Microsystems, Inc. owns the copyrights in the portions it
created. All Rights Reserved.

Contributor(s):                                          
                                       

Associated Test Suite(s) Location:                                          
       